                      ,1 7+( 81,7(' 67$7(6 ',675,&7 &2857
                  )25 7+( ($67(51 ',675,&7 2) 1257+ &$52/,1$
                               :(67(51 ',9,6,21

                                    12 &5)/



 81,7(' 67$7(6 2) $0(5,&$

       Y                                                           25'(5

 .(11(7+ /$0217 %521621


       7KLV PDWWHU LV EHIRUH WKH FRXUW RQ WKH JRYHUQPHQW¶V PRWLRQ WR UHYRNH WKH PDJLVWUDWH MXGJH¶V

SULRU RUGHU UHOHDVLQJ GHIHQGDQW RQ FRQGLWLRQV '(   'HIHQGDQW UHVSRQGHG LQ RSSRVLWLRQ WR WKH

PRWLRQ ,Q WKLV SRVWXUH WKH LVVXHV UDLVHG DUH ULSH IRU UXOLQJ )RU WKH UHDVRQV WKDW IROORZ WKH

JRYHUQPHQW¶V PRWLRQ LV JUDQWHG

                                       %$&.*5281'

       2Q 0D\   WKH JUDQG MXU\ UHWXUQHG D WUXH ELOO RI LQGLFWPHQW DJDLQVW GHIHQGDQW

FKDUJLQJ KLP ZLWK SRVVHVVLRQ ZLWK LQWHQW WR GLVWULEXWH D TXDQWLW\ RI FRFDLQH FRFDLQH EDVH DQG

PDULMXDQD SRVVHVVLRQ RI D ILUHDUP LQ IXUWKHUDQFH RI D GUXJ WUDIILFNLQJ FULPH DQG SRVVHVVLRQ RI D

ILUHDUP E\ D FRQYLFWHG IHORQ 'HIHQGDQW ZDV DUUHVWHG RQ WKH IRUHJRLQJ FKDUJHV RQ $XJXVW 

 'HIHQGDQW¶V LQLWLDO DSSHDUDQFH ZDV KHOG WZR GD\V DIWHU KLV DUUHVW DW ZKLFK WLPH GHIHQGDQW

ZDV DSSRLQWHG FRXQVHO DQG WHPSRUDULO\ GHWDLQHG SHQGLQJ GHWHQWLRQ KHDULQJ )RXU GD\V ODWHU

GHIHQVH FRXQVHO ILOHG D PRWLRQ IRU SV\FKLDWULF H[DPLQDWLRQ DQG PRWLRQ IRU FRPSHWHQF\ KHDULQJ RQ

GHIHQGDQW¶V EHKDOI )ROORZLQJ KHDULQJ RQ 0D\   GHIHQGDQW ZDV GHWHUPLQHG FRPSHWHQW WR

VWDQG WULDO 6KRUWO\ WKHUHDIWHU WKH FRXUW KHOG GHWHQWLRQ KHDULQJ RQ 0D\   7KH FRXUW

FRQVLGHUHG WKH WHVWLPRQ\ RI /HH %URQVRQ DQG 0DU\ $OLFH %URQVRQ GHIHQGDQW¶V SDUHQWV DQG

SURSRVHG WKLUGSDUW\ FXVWRGLDQV $QWZDQ /LOO\ GHIHQGDQW¶V IULHQG DQG IRUPHU URRPPDWH DQG




            Case 5:19-cr-00225-FL Document 41 Filed 08/25/20 Page 1 of 7
7KRPDV 7HZ WDVN IRUFH RIILFHU ZLWK WKH 'UXJ (QIRUFHPHQW $GPLQLVWUDWLRQ 7KH FRXUW UHFHLYHG

LQWR HYLGHQFH H[KLELWV IURP /LOO\ GHPRQVWUDWLQJ WKH ILUHDUP LQ GHIHQGDQW¶V UHVLGHQFH EHORQJHG WR

KLP 7KH FRXUW DOVR FRQVLGHUHG WKH SUHWULDO VHUYLFHV UHSRUW SUHSDUHG E\ WKH 8QLWHG 6WDWHV 3UREDWLRQ

2IILFH $IWHU UHFHLYLQJ HYLGHQFH DQG KHDULQJ DUJXPHQW IURP WKH SDUWLHV WKH PDJLVWUDWH MXGJH

RUGHUHG WKDW GHIHQGDQW EH UHOHDVHG WR KRPH FRQILQHPHQW H[FHSW IRU PHGLFDO QHFHVVLWLHV DQG FRXUW

DSSHDUDQFHV 7KH LQVWDQW PRWLRQ IROORZHG

                                   &2857¶6 ',6&866,21

$     6WDQGDUG RI 5HYLHZ

       ,I D SHUVRQ LV RUGHUHG UHOHDVHG E\ D PDJLVWUDWH MXGJH SHQGLQJ WULDO WKH DWWRUQH\ IRU WKH

JRYHUQPHQW PD\ ILOH ZLWK WKH GLVWULFW FRXUW D PRWLRQ IRU UHYRFDWLRQ RI WKH RUGHU  86& 

 D  7KH GLVWULFW FRXUW FRQGXFWV D GH QRYR UHYLHZ RI WKH GHFLVLRQ E\ WKH PDJLVWUDWH MXGJH

8QLWHG 6WDWHV Y &ODUN  )G   WK &LU   8QLWHG 6WDWHV Y :LOOLDPV  )G

  WK &LU   8QLWHG 6WDWHV Y 5DPH\  ) 6XSS   ('1&   ,Q

GRLQJ VR WKH FRXUW PDNHV DQ LQGHSHQGHQW GHWHUPLQDWLRQ DV WR ZKHWKHU WKH PDJLVWUDWH MXGJH¶V

ILQGLQJV DUH FRUUHFW EDVHG RQ WKH FRXUW¶V UHYLHZ RI WKH HYLGHQFH EHIRUH WKH PDJLVWUDWH MXGJH 6HH

:LOOLDPV  )G DW ± 7KH FRXUW PD\ FRQGXFW D IXUWKHU HYLGHQWLDU\ KHDULQJ LI LW LV

QHFHVVDU\ RU GHVLUDEOH LQ FDUU\LQJ RXW WKH UHYLHZ 6HH LG DW 

       ,Q GHWHUPLQLQJ ZKHWKHU WKHUH DUH FRQGLWLRQV RI UHOHDVH SXUVXDQW WR  86&   F 

WKDW ZLOO UHDVRQDEO\ DVVXUH WKH DSSHDUDQFH RI WKH GHIHQGDQW DV UHTXLUHG DQG WKH VDIHW\ RI DQ\ RWKHU

SHUVRQ DQG WKH FRPPXQLW\ WKH FRXUW PXVW WDNH LQWR DFFRXQW WKH DYDLODEOH LQIRUPDWLRQ FRQFHUQLQJ

         WKH QDWXUH DQG FLUFXPVWDQFHV RI WKH RIIHQVH FKDUJHG LQFOXGLQJ ZKHWKHU WKH
       RIIHQVH LV D FULPH RI YLROHQFH RU LQYROYHV D QDUFRWLF GUXJ
         WKH ZHLJKW RI WKH HYLGHQFH DJDLQVW WKH SHUVRQ
         WKH KLVWRU\ DQG FKDUDFWHULVWLFV RI WKH SHUVRQ LQFOXGLQJ ±

                                                 




           Case 5:19-cr-00225-FL Document 41 Filed 08/25/20 Page 2 of 7
        $ WKH SHUVRQ¶V FKDUDFWHU SK\VLFDO DQG PHQWDO FRQGLWLRQ IDPLO\ WLHV HPSOR\PHQW
       ILQDQFLDO UHVRXUFHV OHQJWK RI UHVLGHQFH LQ WKH FRPPXQLW\ FRPPXQLW\ WLHV SDVW
       FRQGXFW KLVWRU\ UHODWLQJ WR GUXJ RU DOFRKRO DEXVH FULPLQDO KLVWRU\ DQG UHFRUG
       FRQFHUQLQJ DSSHDUDQFH DW FRXUW SURFHHGLQJV DQG
        % ZKHWKHU DW WKH WLPH RI WKH FXUUHQW RIIHQVH RU DUUHVW WKH SHUVRQ ZDV RQ SUREDWLRQ
       RQ SDUROH RU RQ RWKHU UHOHDVH    
         WKH QDWXUH DQG VHULRXVQHVV RI WKH GDQJHU WR DQ\ SHUVRQ RU WKH FRPPXQLW\ WKDW
       ZRXOG EH SRVHG E\ WKH SHUVRQ¶V UHOHDVH

 86&   J  ,W LV RQO\ ZKHQ WKH FRXUW GHWHUPLQHV WKDW ³QR FRQGLWLRQ RU FRPELQDWLRQ RI

FRQGLWLRQV ZLOO UHDVRQDEO\ DVVXUH WKH DSSHDUDQFH RI WKH SHUVRQ DV UHTXLUHG DQG WKH VDIHW\ RI DQ\

RWKHU SHUVRQ DQG WKH FRPPXQLW\´ WKDW LW PXVW RUGHU WKH GHWHQWLRQ RI WKH GHIHQGDQW EHIRUH WULDO ,G

  H   ³6XEMHFW WR UHEXWWDO E\ WKH >GHIHQGDQW@´ WKH FRXUW SUHVXPHV GHWHQWLRQ SHQGLQJ WULDO

LV UHTXLUHG XQGHU   H  LI WKH FRXUW ILQGV SUREDEOH FDXVH WR EHOLHYH WKH GHIHQGDQW FRPPLWWHG

D FRQWUROOHG VXEVWDQFHV RIIHQVH ZLWK D PD[LPXP WHUP RI LPSULVRQPHQW RI WHQ \HDUV RU PRUH RU DQ

RIIHQVH XQGHU  86&   F  ,G   H  $  H  % 

       7KH EXUGHQ RI SURRI LV RQ WKH JRYHUQPHQW WR GHPRQVWUDWH E\ D SUHSRQGHUDQFH RI WKH

HYLGHQFH WKDW GHWHQWLRQ LV QHFHVVDU\ WR DVVXUH WKH DSSHDUDQFH RI WKH GHIHQGDQW 8QLWHG 6WDWHV Y

6WHZDUW  ) $SS¶[  ± WK &LU          XQSXEOLVKHG  RU WR GHPRQVWUDWH E\ FOHDU DQG

FRQYLQFLQJ HYLGHQFH WKDW GHIHQGDQW SRVHV D GDQJHU WR WKH FRPPXQLW\  86&   I  ³(YHQ

LQ D SUHVXPSWLRQ FDVH WKH JRYHUQPHQW UHWDLQV WKH XOWLPDWH EXUGHQ RI SHUVXDVLRQ´ WR VKRZ WKDW

GHWHQWLRQ LV ZDUUDQWHG 8QLWHG 6WDWHV Y 0DWWLV  )G   G &LU  

%     $QDO\VLV

       %DVHG XSRQ WKH FRQWUROOHG VXEVWDQFH DQG   F FKDUJHV IRU ZKLFK GHIHQGDQW LV LQGLFWHG

WKH FRXUW EHJLQV ZLWK WKH SUHVXPSWLRQ WKDW GHWHQWLRQ LV UHTXLUHG LQ WKH LQVWDQW FDVH GXH WR WKH

VHULRXVQHVV RI WKH RIIHQVHV 6HH 8QLWHG 6WDWHV Y 'LOORQ  )G   VW &LU   7KH

WHVWLPRQ\ RIIHUHG E\ WKH JRYHUQPHQW DW GHWHQWLRQ KHDULQJ IXUWKHU HVWDEOLVKHV WKDW WKH HYLGHQFH

                                                 




           Case 5:19-cr-00225-FL Document 41 Filed 08/25/20 Page 3 of 7
DJDLQVW GHIHQGDQW LV VWURQJ DV WR WKH RIIHQVHV FKDUJHG

       7XUQLQJ WR GHIHQGDQW¶V KLVWRU\ DQG FKDUDFWHULVWLFV GHIHQGDQW¶V FULPLQDO KLVWRU\ ZHLJKV

KHDYLO\ LQ IDYRU RI GHWHQWLRQ +H KDV  FRQYLFWLRQV LQ VWDWH FRXUW RYHU D \HDU SHULRG LQFOXGLQJ

PXOWLSOH IHORQ\ FRQYLFWLRQV IRU FRQWUROOHG VXEVWDQFH RIIHQVHV DQG VHYHUDO FRQYLFWLRQV IRU YLROHQW

FULPHV 'HIHQGDQW LV UHFLGLYLVW FRQVLGHUHG WR EH D ³KDELWXDO IHORQ´ XQGHU 1RUWK &DUROLQD ODZ 6HH

1& *HQ 6WDW   6WDWH Y 3DWWRQ  1&  ±   :KHQ SODFHG RQ SRVW

VXSHUYLVLRQ UHOHDVH RQ VWDWH FKDUJHV DV UHFHQWO\ DV  GHIHQGDQW FRPPLWWHG YLRODWLRQV IRU IDLOLQJ

WR SD\ VXSHUYLVLRQ IHHV IDLOLQJ WR SD\ FRXUWRUGHUHG UHVWLWXWLRQ IDLOLQJ WR UHSRUW WR KLV SUREDWLRQ

RIILFHU DV GLUHFWHG KDYLQJ FRQWDFW ZLWK NQRZQ GUXJ XVHUV DQG SRVVHVVLQJ DQ XQDXWKRUL]HG

FRQWUROOHG VXEVWDQFH $QG LQ DGGLWLRQ WR KLV FRQYLFWLRQV DQG D OLWDQ\ RI RWKHU GLVPLVVHG FKDUJHV

GHIHQGDQW KDV D KLVWRU\ RI UHVLVWLQJ DUUHVW ² LQFOXGLQJ LQ WKH LQVWDQW FDVH ORFNLQJ KLPVHOI LQ KLV

UHVLGHQFH DQG DWWHPSWLQJ WR NLFN ODZ HQIRUFHPHQW RIILFHUV WDNLQJ KLP LQWR FXVWRG\ RQ UHODWHG VWDWH

FKDUJHV 6LPLODUO\ WKH 8QLWHG 6WDWHV 0DUVKDOV 6HUYLFH KDG WR FDUU\ GHIHQGDQW RXW RI KLV UHVLGHQFH

WR HIIHFWXDWH GHIHQGDQW¶V DUUHVW RQ WKH LQVWDQW FKDUJHV 'HIHQGDQW KDV SUHYLRXVO\ IDLOHG WR DSSHDU

IRU DW OHDVW RQH FRXUW SURFHHGLQJ ,Q VXP GHIHQGDQW KDV GHPRQVWUDWHG D WKRURXJK GLVUHJDUG IRU WKH

ODZ RYHU PDQ\ \HDUV

       7XUQLQJ WR RWKHU UHOHYDQW IDFWRUV GHIHQGDQW KDV QRW LGHQWLILHG DQ\ VDOLHQW HPSOR\PHQW

KLVWRU\ RU ILQDQFLDO UHVRXUFHV GHPRQVWUDWLQJ KLV WLHV WR WKH FRPPXQLW\ DQG FRXQVHOLQJ LQ IDYRU RI

VXSHUYLVHG UHOHDVH $OWKRXJK GHIHQGDQW KDV IDPLO\ DQG RWKHU WLHV WR WKH )D\HWWHYLOOH FRPPXQLW\

GDWLQJ EDFN WR  WKRVH WLHV KDYH UHSHDWHGO\ SURYHQ LQVXIILFLHQW WR SUHYHQW GHIHQGDQW IURP

HQJDJLQJ LQ WKH PDQ\ FULPLQDO DFWV GHVFULEHG DERYH )XUWKHUPRUH ZKLOH GHIHQGDQW¶V SDUHQWV DUH

UHSXWDEOH FLWL]HQV ZLWK GLVWLQJXLVKHG VHUYLFH WR WKLV FRXQWU\ WKH\ DOVR DFNQRZOHGJH GHIHQGDQW KDV


                                                 




           Case 5:19-cr-00225-FL Document 41 Filed 08/25/20 Page 4 of 7
SUHYLRXVO\ FRQFHDOHG DQ\ FULPLQDO EHKDYLRU IURP WKHP DQG WKDW WKH\ KDG QHYHU SUHYLRXVO\ LQYROYHG

WKHPVHOYHV LQ GHIHQGDQW¶V SULRU FRXUW SURFHHGLQJV

       'HIHQGDQW¶V SK\VLFDO DQG PHQWDO FRQGLWLRQ SURYLGHV VRPH VXSSRUW IRU KLV SRVLWLRQ WKDW KH

VKRXOG EH UHOHDVHG IURP FXVWRG\ SHQGLQJ WULDO RI WKH LQVWDQW PDWWHU +H SUHVHQWO\ UHTXLUHV NLGQH\

GLDO\VLV WUHDWPHQW WKUHH GD\V D ZHHN ZKLFK UHTXLUHV KLP WR UHPDLQ LQ WKH FRPPXQLW\ ZKHUH KH

UHFHLYHV WUHDWPHQW )DLOXUH WR UHFHLYH VXFK WUHDWPHQW LV OLIH WKUHDWHQLQJ DQG GHIHQGDQW KDV

SUHYLRXVO\ EHHQ DGYHUVHO\ DIIHFWHG ZKLOH LQ FXVWRG\ ZKHQ KH KDV QRW WLPHO\ UHFHLYHG VXFK

WUHDWPHQW    )XUWKHU GHIHQGDQW KDV LQIRUPHG ODZ HQIRUFHPHQW VHYHUDO WLPHV RI KLV PHGLFDO

FRQGLWLRQV GHPRQVWUDWLQJ DZDUHQHVV RI WKH VHYHULW\ RI KLV FRQGLWLRQ +RZHYHU WKH FRXUW QRWHV

WKDW GHIHQGDQW KDV EHHQ XQGHUJRLQJ GLDO\VLV WUHDWPHQW VLQFH  WKDW GHIHQGDQW FRPPLWWHG

VHYHUDO SUREDWLRQ YLRODWLRQV LQ  ZKLOH RQ SRVWUHOHDVH VXSHUYLVLRQ DQG WKDW WKH FULPLQDO

FRQGXFW IRU ZKLFK KH LV FKDUJHG RFFXUUHG LQ 

       'HIHQGDQW UDLVHV VHYHUDO DUJXPHQWV LQ VXSSRUW RI SUHWULDO UHOHDVH QRQH RI ZKLFK DUH

SHUVXDVLYH 'HIHQGDQW DUJXHV WKDW WKH FKDUJHV DJDLQVW KLP DUH QRW VHULRXV UHO\LQJ XSRQ WHVWLPRQ\

RI GHIHQGDQW¶V IRUPHU KRXVHPDWH $QWZDQ /LOO\ WKDW WKH ILUHDUP GHIHQGDQW LV DFFXVHG RI SRVVHVVLQJ

EHORQJV WR /LOO\ /LOO\¶V WHVWLPRQ\ GRHV QRW PHDQLQJIXOO\ UHEXW WKH JRYHUQPHQW¶V FDVH ZKHUH

RZQHUVKLS LV QRW D QHFHVVDU\ FRQGLWLRQ IRU D SRVVHVVLRQ FRQYLFWLRQ 6HH 8QLWHG 6WDWHV Y 3HUU\

 )G   WK &LU  H[SODLQLQJ WKDW WKH MXU\ PD\ FRQVLGHU DV RQH RI VHYHUDO IDFWRUV

LQ D   F FDVH ZKHWKHU WKH VWDWXV RI SRVVHVVLRQ LV OHJLWLPDWH RU LOOHJDO 

       'HIHQGDQW FRQFHGHV WKDW KH KDV D KLVWRU\ RI GUXJ FRQYLFWLRQV EXW DUJXHV WKDW KLV FULPLQDO

KLVWRU\ LV VFDUFH RQ DVVDXOWLYH RU YLROHQW EHKDYLRU $V DQ LQLWLDO PDWWHU GHIHQGDQW¶V SHUVLVWHQW

FRQWUROOHG VXEVWDQFH RIIHQVHV DORQH DUH VXIILFLHQW SURRI RI WKH GDQJHU GHIHQGDQW SRVHV WR WKH


                                                 




             Case 5:19-cr-00225-FL Document 41 Filed 08/25/20 Page 5 of 7
FRPPXQLW\ 6HH HJ 8QLWHG 6WDWHV Y 6WRQH  )G   Q WK &LU   8QLWHG 6WDWHV

Y 6WULFNOLQ  )G   WK &LU   8QLWHG 6WDWHV Y +DUH  )G   WK

&LU   8QLWHG 6WDWHV Y 0DQVR3RUWHV  )G   WK &LU   8QLWHG 6WDWHV Y

/HRQ  )G   G &LU   0RUHRYHU GHIHQGDQW¶V FULPLQDO KLVWRU\ DQG EHKDYLRU

WRZDUGV ODZ HQIRUFHPHQW LQ FRQQHFWLRQ ZLWK WKH LQVWDQW RIIHQVHV UHIOHFW DVVDXOWLYH WHQGHQFLHV WKH

FRXUW FDQQRW LJQRUH 'HIHQGDQW¶V DWWHPSW WR PLQLPL]H KLV FULPLQDO KLVWRU\ LV XQSHUVXDVLYH

       'HIHQGDQW IXUWKHU DUJXHV WKDW KLV SDUHQWV DUH UHSXWDEOH WKLUGSDUW\ FXVWRGLDQV DQG WKH\

WHVWLILHG WKDW GHIHQGDQW ZRXOG REH\ WKHLU KRXVH UXOHV :KLOH WKH FRXUW DSSUHFLDWHV WKH %URQVRQ¶V

HIIRUWV WR LQWHUFHGH RQ WKHLU VRQ¶V EHKDOI LQFOXGLQJ WKH WKRXJKWIXO DFFRPPRGDWLRQ WKH\ VHHN WR

SURYLGH DQG WKHLU SOHGJH WR UHSRUW DQ\ XQODZIXO DFWLYLW\ E\ GHIHQGDQW VXFK WHVWLPRQ\ GRHV QRW

DVVXDJH WKH FRXUW¶V FRQFHUQ WKDW GHIHQGDQW ZLOO FRPPLW PRUH FRQWUROOHG VXEVWDQFH RIIHQVHV LI

UHOHDVHG IURP FXVWRG\

       )LQDOO\ GHIHQGDQW DUJXHV WKDW KH LV QRW D IOLJKW ULVN GXH WR KLV PHGLFDO FRQGLWLRQV

+RZHYHU WKH FRXUW GRHV QRW JURXQG LWV GHFLVLRQ WRGD\ RQ ZKHWKHU GHIHQGDQW LV D IOLJKW ULVN EXW

ZKHWKHU GHIHQGDQW SUHVHQWV D GDQJHU WR WKH FRPPXQLW\

       &RQVLGHULQJ WKH UHFRUG EHIRUH LW DQG DOO SHUWLQHQW IDFWRUV PDQGDWHG E\ ODZ WKH JRYHUQPHQW

KDV FDUULHG LWV EXUGHQ RI VKRZLQJ E\ FOHDU DQG FRQYLQFLQJ HYLGHQFH WKDW GHIHQGDQW SRVHV D GDQJHU

WR WKH FRPPXQLW\ $PRQJ RWKHU WKLQJV WKH VHULRXVQHVV RI WKH FKDUJHV DJDLQVW GHIHQGDQW WKH

VWUHQJWK RI WKH HYLGHQFH DJDLQVW GHIHQGDQW KLV H[WHQVLYH FULPLQDO KLVWRU\ DQG KLV FRQGXFW UHVLVWLQJ

ODZ HQIRUFHPHQW DOO GHPRQVWUDWH WR WKH FRXUW QR FRQGLWLRQ RU FRPELQDWLRQ RI FRQGLWLRQV ZLOO

UHDVRQDEO\ DVVXUH WKH VDIHW\ RI FRPPXQLW\




                                                 




           Case 5:19-cr-00225-FL Document 41 Filed 08/25/20 Page 6 of 7
                                         &21&/86,21

       %DVHG RQ WKH IRUHJRLQJ WKH RUGHU RI WKH PDJLVWUDWH MXGJH GHQ\LQJ WKH JRYHUQPHQW¶V PRWLRQ

IRU SUHWULDO GHWHQWLRQ DQG VHWWLQJ FRQGLWLRQV RI UHOHDVH ZDV LQ HUURU 7KH JRYHUQPHQW¶V PRWLRQ WR

UHYRNH WKH PDJLVWUDWH MXGJH¶V SULRU RUGHU UHOHDVLQJ GHIHQGDQW RQ FRQGLWLRQV '(  LV *5$17('

,7 ,6 25'(5(' WKDW GHIHQGDQW EH SODFHG LQ WKH FXVWRG\ RI WKH $WWRUQH\ *HQHUDO RU KLV GHVLJQDWHG

UHSUHVHQWDWLYH IRU FRQILQHPHQW LQ D FRUUHFWLRQV IDFLOLW\ VHSDUDWH WR WKH H[WHQW SUDFWLFDEOH IURP

SHUVRQV DZDLWLQJ RU VHUYLQJ VHQWHQFHV RU EHLQJ KHOG LQ FXVWRG\ SHQGLQJ DSSHDO 7KH GHIHQGDQW

VKDOO EH DIIRUGHG D UHDVRQDEOH RSSRUWXQLW\ IRU SULYDWH FRQVXOWDWLRQ ZLWK GHIHQVH FRXQVHO 2Q RUGHU

RI D FRXUW RI WKH 8QLWHG 6WDWHV RU RQ UHTXHVW RI DQ DWWRUQH\ IRU WKH *RYHUQPHQW WKH SHUVRQ LQ FKDUJH

RI WKH FRUUHFWLRQV IDFLOLW\ VKDOO GHOLYHU WKH GHIHQGDQW WR WKH 8QLWHG 6WDWHV 0DUVKDO IRU WKH SXUSRVH

RI DQ DSSHDUDQFH LQ FRQQHFWLRQ ZLWK D FRXUW SURFHHGLQJ

       62 25'(5(' WKLV WKH WK GD\ RI $XJXVW 




                                                 __________________________________
                                                 LOUISE W. FLANAGAN
                                                 United States District Judge




                                                 




           Case 5:19-cr-00225-FL Document 41 Filed 08/25/20 Page 7 of 7
